Citation Nr: 0805906	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD is related to his active 
service in Vietnam.  In support of his claim, the veteran 
submitted outpatient treatment records reflecting a diagnosis 
of PTSD. 

The veteran also returned a VA PTSD Stressor Questionnaire 
stating that he was part of the 19th Quartermaster Company 
stationed in Vietnam between approximately April 1965 and 
April 1966.  The veteran stated that sometime around 
Christmas 1965 or New Years 1966, his unit came under mortar 
fire while driving trucks to Cam Ranh Bay.  The veteran 
alleges that two friends who were in the truck in front of 
him were killed and their bodies were taken away by medics 
who arrived after the attack.  The veteran also claimed he 
saw some villages after they were burned, with bodies lying 
around.  

VA outpatient records similarly indicate that the veteran 
reported the same stressors.  Additionally, a May 2004 mental 
evaluation noted that the veteran reported being attacked on 
two occasions while in Vietnam and that he saw others 
wounded, as well as heard bullets pass very close by him.

The veteran's personnel records indicate that the veteran was 
stationed in Qui Nhon, Vietnam during the time periods he 
identified in his Stressor Questionnaire (1965 to 1966).  The 
personnel records also indicated that the veteran was part of 
the 19th Quartermaster Company, with a principal duty as a 
laundry, bath, and impregnation specialist.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

The RO has not attempted to verify the events the veteran 
states caused his PTSD.  Denying service connection for PTSD 
solely because of an unconfirmed stressor is improper unless 
the appropriate records custodian, such as the U.S. Army and 
Joint Services Records Research Center (JSRRC), has confirmed 
that the claimed stressor cannot be corroborated or the 
veteran has failed to provide the basic information required 
to conduct research, and the JSRRC coordinator has taken the 
appropriate actions.  M21-1MR, Part IV, Subpart ii.1.D.15.l.  
In this respect, the undated statement prepared by "Dave" 
is insufficient because the appellant has provided both his 
unit and the dates of the claimed stressors.

On remand, the RO should attempt to verify whether, during 
the veteran's service in Vietnam between June 1965 and May 
1966, he was exposed to any of the stressors he has 
identified, to include coming under mortar attack while 
driving to Cam Ranh Bay, and losing his two buddies in the 
attack.  The RO for these purposes should contact the JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
proper VCAA notice of the type of evidence 
necessary to assign a disability rating and 
an effective date in the event that service 
connection is granted.  Additionally, the 
notice should include notice of what 
evidence, if any, the veteran is expected to 
obtain and submit, what evidence will be 
retrieved by the VA, and inform the veteran 
that he should provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should afford the veteran one 
final opportunity to provide additional 
information concerning the specific 
circumstances of his alleged service 
stressors, to include more precise dates, 
locations, units involved, the full names of 
any casualties resulting from enemy attacks.  
With this information, the RO should review 
the file and prepare a summary of the 
veteran's alleged service stressors.  This 
summary must be prepared whether or not the 
veteran provides an additional statement.

3.  Then, if RO concludes that the claimed 
stressor cannot under any circumstances be 
verified due to a lack of sufficient 
information from the veteran, the RO must 
then make a formal finding of that fact.  
The formal finding must note the following: 
1) the actions taken to obtain the required 
information; 2) that all procedures have 
been followed; 3) all efforts that have been 
made to obtain records; 4) that all efforts 
to obtain the necessary information have 
been exhausted; 5) that further efforts 
would be futile; and 6) that the information 
required to document the stressful event(s) 
is unavailable.  

4.  If the RO finds that there is sufficient 
evidence to try and verify the claimed 
stressor, then the RO must provide all 
relevant and necessary information to the 
JSRRC, including the veteran's service 
records, dates during which he was stationed 
in Vietnam, the dates which he contends his 
stressors occurred, and information 
regarding his unit.  The JSRRC should then 
attempt to confirm the occurrence of a 
stressful event by considering all relevant 
evidence, including the veteran's service 
records.  

5  After the foregoing, the RO should review 
the veteran's claim.  If the determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

